DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US 2016/003817).
Chou et al. teach an LSPR nanopillar assembly for use in sensing the presence of a biomarker when attached to a quantum dot (light emitting label is a quantum dot, par. 62 that is attached to the biomarker, par. 63), comprising: 
a substrate (substrate, par. 110); 

an LSPR nanopillar (pillars, par. 76; pillars are localized plasmonic nanostructures, par. 134; pillars are nanopillars, par. 109; nanopillars include nanoparticle metallic dots, par. 106); and 
a polymer spacer attached to the nanopillar (molecular adhesion layer, 710, Fig. 8; molecular adhesion layer is DSU, par. 117 and 134); and 
an antibody attached to the polymer spacer (capture agent is an antibody, par. 47; DSU links capture agents to the surface, par. 117; Fig. 8, par. 126); and 
wherein a combined height of the polymer spacer and antibody is such that, when in use with the biomarker and the quantum dot, the quantum dot is in an LSPR region of the nanopillar (pillar dimensions are selected according to the amplified light and dictates the LSPR region, par. 103-104; quantum dot is a light emitting label, par. 62; combined height of the spacer and antibody is selected such that the light emitting labels are an optimum distance from the pillar and are in the LSPR region because optimal fluorescence is achieved that is not too close to be quenched and not too far where amplification from LSPR is reduced, par. 115), and
the polymer spacer comprises two opposed terminal ends, one terminal end being attached to the nanopillar and the other terminal end being attached to the antibody (par. 117).
With respect to claim 2, Chou et al. teach the polymer spacer conjugated to the nanopillar and the antibody is conjugated to the polymer spacer (par. 117).
With respect to claim 4, Chou et al. teach the polymer spacer conjugated to the nanopillar by a sulphide bond (par. 117).

With respect to claim 12, Chou et al. teach the nanopillar array having a pitch about 200 nm (par. 109), which falls within the recited range of about 150 nm to about 500 nm. 
With respect to claim 14, in one interpretation of Chou et al., the metallic disc is interpreted as the claimed pillar and is made of gold or silver (par. 76 and 107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2016/003817, ‘817) in view of Chou et al. (WO 2013/154770, ‘770; IDS filed 4/2/19).
Chou et al. (‘817) teach a polymer spacer that serves as a spacer and a linker and cites WO 2013/154770 as teaching molecular linking layers (par. 117), but fail to specifically teach the polymer being a polyethylene glycol spacer.
 Chou et al. (‘770) teach a nanopillar assembly having a substrate and an array of nanopillars (pg. 11, lines 8-19) and a PEG polymer spacer (pg. 23, lines 5-15) attached to the nanopillar and an antibody attached to the PEG spacer (capture agent is an antibody, pg. 5, lines 33-pg. 6, line 1; capture agent bound to the PEG spacer, pg. 23, lines 16-24), wherein the spacer comprises two opposed terminal ends that attach to the nanopillar and the antibody (molecular adhesion layer attaches to the capture agent and the nanopillar, pg. 11, lines 20-34; pg. 23, lines 16-24), in order to provide attachment of the antibody to the pillar (pg. 23, lines 16-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the polymer spacer in the device 
One having ordinary skill in the art would have had a reasonable expectation of success to combine the prior art references because Chou ‘817 teaches that any of the spacers of Chou ‘770 may be used as the polymer spacer in Chou ‘817.
With respect to claim 3, Chou ‘817 in view of Chou ‘770 teach the same polymer PEG spacer and sulphide bond conjugation to a gold surface (Chou ‘770, pg. 23, lines 5-24; Chou ‘817, polymer spacer attaches to a gold surface through sulfur gold bond, par. 117) which is disclosed in the instant specification as maintaining a substantially upright position to sense the presence of an analyte.  Therefore the PEG polymer spacer taught by Chou ‘770 is considered to have the same property of maintaining a substantially upright position to sense the presence of an analyte as claimed.  The limitation of sensing the presence of a biomarker when attached to a quantum dot is a functional limitation of the assembly, which the prior art must only be capable of performing to meet the claim.  The spacer of Chou ‘817 in view of Chou ‘770 is capable of binding to an antibody that binds an analyte and is therefore considered capable of binding to a biomarker analyte attached to a quantum dot.

With respect to claims 6 and 7, Chou ‘817 in view of Chou ‘770 do not specifically teach the length of the PEG spacer.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are .

Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2016/003817).
Chou et al. teach the nanopillar having a length and width of between 5 and 8,000 nm (par. 104) with a preferred embodiment about 100 nm (par. 109), a height of about 50 nm (par. 109), which is considered to be about 55 nm and a pitch of between 4 and 4,000 nm (par. 104) plus metallic dots of between 3 nm and 600 nm on the width and length edges of the nanopillar (par. 106).  Chou et al. do not specifically teach a length and width of about 140 nm or a pitch of about 320 nm.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general .

Response to Arguments
Applicant's arguments filed 7 April 2021 regarding the rejections over Chou have been fully considered but they are not persuasive.  
Applicant argues that Chou does not describe what the optimum distance from the metal surface is, and does not teach that the combined height of the polymer spacer and antibody is such that, when in use with the biomarker and the quantum dot, the quantum dot is an LSPR region of the nanopillar.
Applicant’s argument is not persuasive to overcome the rejection of record because Chou teaches that the polymer length is selected such that the light emitting labels (quantum dots) are not too close to the metal surface to quench fluorescence and 
Applicant’s arguments with respect to Gerion have been fully considered and are persuasive.  The rejections over Gerion have been withdrawn.  However, new rejections are made over claims 3, 5-7 and 14 in light of the amendment to claim 1 incorporating previous claim 9.  In other words, claims 3, 5-7 and 14 did not previously recite the limitation of the combined height of the polymer spacer and the antibody being such that when in use, the quantum dot is in an LSPR region of the nanopillarf.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641